FILED
                              NOT FOR PUBLICATION                           JUL 13 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



RAUL GONZALEZ VARGAS;                            No. 08-70115
GRACIELA M. GONZALEZ,
                                                 Agency Nos. A075-260-204
               Petitioners,                                  A075-260-205

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Raul Gonzalez Vargas and Graciela M. Gonzalez, natives and citizens of

Mexico, petition for review of the Board of Immigration Appeals’ order dismissing

their appeal from an immigration judge’s order pretermitting their applications for

cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. Reviewing

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for substantial evidence the agency’s continuous physical presence determination,

Lopez-Alvarado v. Ashcroft, 381 F.3d 847, 850 (9th Cir. 2004), we deny the

petition for review.

      The record does not compel the conclusion that Gonzalez Vargas met his

burden to establish continuous physical presence where he provided insufficient

evidence of his presence from April 1988 onwards. See Singh-Kaur v. INS, 183

F.3d 1147, 1150 (9th Cir. 1999) (a contrary result is not compelled where there is

“[t]he possibility of drawing two inconsistent conclusions from the evidence”).

      PETITION FOR REVIEW DENIED.




                                         2                                   08-70115